United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1365
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Carl Deon Shinn

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                          Submitted: November 6, 2017
                            Filed: November 9, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Carl Shinn directly appeals the sentence the district court1 imposed upon
revoking his supervised release. His counsel has moved for leave to withdraw and

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
has filed a brief challenging the substantive reasonableness of Shinn’s above-
guidelines prison term. Shinn has filed a pro se brief challenging the revocation
decision and his revocation sentence, and arguing that he received ineffective
assistance of counsel.

       Upon careful review, we conclude that the revocation of Shinn’s supervised
release was proper. See 18 U.S.C. § 3583(e)(3) (stating that the court may revoke a
term of supervised release if it finds by a preponderance of the evidence that the
defendant violated a condition of supervised release); United States v. Miller, 557
F.3d 910, 913-14 (8th Cir. 2009) (reviewing for clear error factual findings related
to a supervised-release revocation). We further conclude that the revocation sentence
is not substantively unreasonable, as it is within the statutory limits, and the court
appropriately considered relevant factors. See 18 U.S.C. § 3583(e) (identifying the
18 U.S.C. § 3553(a) factors that the court must consider before revoking a term of
supervised release and imposing a sentence); United States v. Growden, 663 F.3d
982, 984 (8th Cir. 2011) (per curiam) (reviewing the substantive reasonableness of
a revocation sentence for an abuse of discretion). As for Shinn’s ineffective-
assistance arguments, we decline to consider them on direct appeal. See United States
v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003) (noting that ineffective-assistance
claims are more properly reviewed in collateral proceedings). Counsel’s motion for
leave to withdraw is granted, and the judgment is affirmed.
                        ______________________________




                                         -2-